Citation Nr: 0014220	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include depression and anxiety.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1998, the RO denied entitlement to non-service 
connected pension benefits.  The veteran submitted a notice 
of disagreement with that decision in April 1998.  The RO has 
not issues a statement of the case in response to the notice 
of disagreement, and these issues must be remanded to the RO 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).  This issue will be 
considered in the remand portion of this decision.


FINDING OF FACT

There is no competent evidence of a nexus between a current 
psychiatric disability and service, including a service-
connected disability 


CONCLUSION OF LAW

The claim for service connection for a psychiatric disability 
to include depression and anxiety is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a psychiatric 
disability.  The veteran's June 1963 separation shows a 
normal psychiatric evaluation.  

The veteran was accorded a VA examination in December 1964.  
At that time, her neurological and psychiatric examination 
was negative.  

The veteran was accorded a VA examination in April 1966.  The 
veteran's mental status examination was unremarkable and the 
neurological examination was within normal limits.  The 
diagnoses were observation, psychiatric, no disease found and 
observation, neurological, no disease found.  

In a neuropsychological evaluation report dated in September 
1991, G.S., Ph.D., stated that given the veteran's age and 
level of education, neuropsychological test findings 
indicated a significant cognitive impairment for some 
functions with others spared.  The most significant 
difficulties were functions that required a high level of 
abstraction and reasoning, primarily for language processing.  

VA outpatient treatment records dated from February 1995 to 
January 1998 show treatment and diagnoses of dysthymia, 
depression, and post traumatic stress disorder (PTSD).   

The veteran was accorded a VA spine examination in February 
1997.  Past medical history included major depression and 
status post a cerebrovascular accident, (CVA) at the left 
parietal area in 1992.  

The veteran was accorded a VA psychiatric examination in May 
1997.  It was noted that she was a critical care nurse.  She 
reported that she had always been angry and felt constantly 
irritable.  She reported that she had experienced chronic 
severe depression since 1984.  She reported isolation and 
fear of the dark.  She also reported a physically and 
emotionally abusive childhood.  There were no traumatic 
experiences reported during service.  

On mental status examination, her behavior was described as 
irritable, edgy and occasionally hostile.  Her speech was of 
normal tone, volume, and prosody.  She was alert and oriented 
in all spheres.  Her affect was mildly restricted and her 
mood was depressed and angry.  There was no evidence of 
thought disorder or suicidal or homicidal ideation.  Memory 
was grossly intact for recent and remote events.  The 
examiner reported that the veteran presented with all the 
cardinal features of chronic post traumatic stress disorder.  
However, the disorder antedated and was not exacerbated by 
her military service.  He stated that the same was true for 
her chronic depressive illness, which was severe enough to 
meet the criteria for major depression.  

The diagnoses were: Axis I- PTSD, chronic and major 
depressive disorder, chronic; Axis II- no diagnosis; Axis 
III- history of CVA; Axis IV- 3, moderate; Axis V- Global 
Assessment of Functioning -45.  


Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If she has not, her appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 U.S.C.A. § 3.310(a).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

A claim for secondary service connection, like all claims 
must be well grounded.  Velez v. West, 10 Vet. App. 432 
(1997), See Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) 
(citing Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for 
proposition that lay evidence linking a fall to a service- 
connected weakened leg sufficed on that point as long as 
there was "medical evidence connecting a currently diagnosed 
back disability to the fall"); Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-37 (1994) (lay testimony that one condition was 
caused by service-connected condition was insufficient to 
well ground claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a). Grottveit.

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the United States Court of Appeals for 
Veterans Claims (Court) case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise. A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

Analysis

The veteran has stated that her psychiatric disability to 
include depression and anxiety should be service-connected 
because it is related to stressors experienced in service or 
is secondary to her service connected cervical spine 
disability.

The record reflects that the veteran is a registered nurse.  
Thus a question arises as to whether she has the medical 
expertise necessary to express an opinion that a current 
psychiatric disability is related to service or a service 
connected disability.  Black v. Brown, 10 Vet. App. 279 
(1997); Goss v. Brown, 9 Vet. App. 109 (1996).  There is no 
evidence that the veteran possesses such specialized 
knowledge.  She is reportedly a critical care nurse, and 
there is no indication in the claims folder that she has any 
expertise in psychiatry.  Therefore, the Board concludes that 
the veteran lacks the expertise to express a medical opinion 
as to the etiology of her current psychiatric disabilities.

There is no other competent medical evidence relating any 
current psychiatric disability to service.  In fact, the 
February 1997 VA examiner concluded that (1) the veteran's 
current PTSD and chronic depressive illness antedated the 
veteran's period of service and (2) were not exacerbated by 
her service. 

No medical professional has related the veteran's disorder to 
service or her service connected disability cervical spine 
disability.

Consequently, the Board concludes that the veteran's claim 
for service connection for a psychiatric disability to 
include depression and anxiety is not well grounded. 38 
U.S.C.A. § 5107(a).  Because the veteran's claim is not well 
grounded, VA is under no duty to assist the veteran in 
further development of his claim.  38 U.S.C.A. § 5105(a); 
Murphy, at 81.


ORDER

Service connection for a psychiatric disability to include 
depression and anxiety is denied.  


REMAND

As noted in the introduction section of this section, the 
veteran has expressed disagreement with the denial of non-
service connected pension benefits, and that the RO has not 
issued a statement of the case.  The Board is required to 
remand this issue to the RO for issuance of a statement of 
the case.

Accordingly, this case is remanded for the following:

The RO should issue a statement of the 
case as to the issue of the veteran's 
entitlement to non-service connected 
pension benefits.  The veteran and her 
representative, if any, should be 
informed of the steps necessary to 
perfect an appeal as to that issue.

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which an appeal 
has been perfected.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

